Exhibit 10.46
SECOND AMENDMENT TO THE
DICK’S SPORTING GOODS OFFICERS’ SUPPLEMENTAL SAVINGS PLAN
     WHEREAS, Dick’s Sporting Goods, Inc. (the “Company”) established the Dick’s
Sporting Goods Officers’ Supplemental Savings Plan (the “Plan”) for the benefit
of certain employees;
     WHEREAS, pursuant to Section 8.1 of the Plan, the Company reserves the
right to amend the Plan; and
     WHEREAS, the Company wishes to amend the Plan to (i) reflect certain
provisions of Section 409A of the Internal Revenue Code , (ii) clarify the
manner in which deferrals may be transferred between the Dick’s Sporting Goods
Supplemental Smart Savings Plan and this Plan, (iii) clarify the manner in which
the Company may delegate its authority and responsibility under the Plan and
(iv) make other clarifying changes.
     NOW THEREFORE, the Plan is amended effective as of the dates specified
below as follows:
1. Effective as of April 1, 2007, Section 1.1 of the Plan is amended to read as
follows:
     1.1 Account(s) shall mean the accounts established for a particular
Participant pursuant to Article 3 of the Plan.
2. Effective as of the date set forth below, Section 1.2 of the Plan is amended
to read as follows:
     1.2 Administrator shall mean the Company or such committee or individuals
to whom the Company, acting through its board of directors, has delegated its
authority and responsibility under the Plan, in which case Administrator means
such committee or individuals.
3. Effective as of April 1, 2007, a new Section 1.2A is added to the Plan as
follows:
     1.2A Affiliated Company means any entities with whom the Company would be
considered a single employer under Code Sections 414(b) or 414(c).
4. Effective as of April 1, 2007, the last sentence of Section 1.6 of the Plan
is amended to read as follows:
Notwithstanding the foregoing, no event shall constitute a Change in Control for
purposes of permitting payment under the Plan if it is not a change in control
event described in the Treasury Regulations under Code Section 409A.

-1-



--------------------------------------------------------------------------------



 



5. Effective as of April 1, 2007, Section 1.13 of the Plan is amended to read as
follows:
     1.13 Disability shall mean either (i) a determination by the Social
Security Administration that a Participant is totally disabled or (ii) a
determination under the Company’s long-term disability plan that a Participant
is disabled if such determination includes that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months.
6. Effective as of April 1, 2007, the following sentence is added to the end of
Section 1.16:
Eligible Employee also means any senior manager and other highly compensated
employees of Affiliated Companies as may be designated by the Administrator to
be eligible to participate in the Plan.
7. Effective as of April 1, 2007, the second to last sentence of Section 1.28 of
the Plan is amended to read as follows:
Notwithstanding the foregoing or any other provision of the Plan to the
contrary, in the event that (1) a Participant’s separation from service triggers
a payout of benefits under this Plan, (2) at the time of which any stock of the
Company is publicly traded on an established securities market and (3) the
Participant is a “key employee” (as defined in Code Section 416(i) (without
regard to paragraph (5) thereof)) of the Company, the Settlement Date shall be
delayed until the earlier of (x) the first day of the seventh month following
the Participant’s Termination of Employment or (y) the Participant’s death, as
necessary to comply with the provisions of Code Section 409A.
8. Effective as of April 1, 2007, a new Section 1.28A is added to the Plan as
follows:
     1.28A SSSP shall mean the Dick’s Sporting Goods Supplemental Smart Savings
Plan.
9. Effective April 1, 2007, Section 1.30 of the Plan is amended to read as
follows:
     1.30 Termination of Employment shall mean the date of the cessation of the
Participant’s employment with the Company and its Affiliated Companies in
accordance with Code Section 409A.
10. Effective as of April 1, 2007, Section 2.2 of the Plan is amended to read as
follows:
     2.2 Participant Deferral Elections. Except as set forth below, in order to
make a deferral, an Eligible Executive must submit a Participant Election Form
to the Administrator during the enrollment period established by the

-2-



--------------------------------------------------------------------------------



 



Administrator prior to the beginning of the calendar year in which services are
performed to earn Base Salary or Bonus.
          (a) The Administrator may allow a Participant to make or revise a
deferral election with respect to “performance based compensation” at any time
prior to the first day of the sixth month preceding the end of the performance
period over which services are performed in connection with such performance
based compensation if the Administrator determines that the compensation subject
to the election meets the definition of performance based compensation under
Code Section 409A.
          (b) The Administrator may establish a special enrollment period for
newly Eligible Executives entering the Plan during a Plan Year to allow deferral
elections within 30 days of eligibility for Base Salary or Bonus earned for
services performed during the balance of such Plan Year after such special
enrollment period, except that no mid-year election may be made by a Participant
who already is a participant in another plan that is aggregated with this Plan
for purposes of Code Section 409A.
          (c) In the case of an ad hoc Discretionary Contribution described in
Section 2.4, the Administrator may permit the Eligible Executive to defer such
compensation on or before the 30th day after the Eligible Executive obtains a
legally binding right to the compensation, provided that the election is made at
least 12 months in advance of the earliest date at which the forfeiture
condition could lapse.
If no Participant Election Form is filed during the prescribed enrollment
period, the Participant’s election for the prior Plan Year shall continue in
force for the next Plan Year.
A Participant’s deferral election shall be considered irrevocable under the Plan
as of the last permissible date for making such an election, except as provided
in Section 2.5 regarding changes in payout elections, Article 6 regarding
Disability and Article 7 regarding Financial Hardship.
Notwithstanding the foregoing, Participants were permitted to revise elections
as to time and form of payment pursuant to the Code Section 409A transition
relief.
11. Effective as of April 1, 2007, the following new sentence is added to the
end of Section 2.3 of the Plan:
Notwithstanding the foregoing, the Company shall not make a Matching
Contribution on behalf of any Bonus considered by the Administrator prior to the
beginning of the Plan Year to be unrelated to the Participant’s performance.

-3-



--------------------------------------------------------------------------------



 



12. Effective as of April 1, 2007, a new Section 2.6 is added to the Plan to
read as follows:
     2.6 Election Transfers between SSSP and the Plan. In the case of an
Eligible Executive who becomes eligible to participate in this Plan during the
Plan Year, but who cannot make a mid-year election because the Eligible
Executive was eligible for the SSSP, any deferral election that such Eligible
Executive had under the SSSP shall be transferred to and apply under this Plan
for the remainder of the Plan Year. Matching Contributions made on deferrals
after the date the Eligible Executive becomes a Participant in this Plan may be
made in accordance with Section 2.3 of the Plan. Elections made by the Eligible
Executive under the SSSP as to time and form of payment of amounts deferred for
the Plan Year shall apply not only to amounts deferred under the SSSP, but also
to amounts deferred for the remainder of the Plan Year under this Plan.
In the case of an individual who ceases to be eligible for this Plan during a
Plan Year but becomes eligible to participate in the SSSP during the Plan Year,
any deferral election that such individual had under this Plan shall be
transferred to and apply under the SSSP for the remainder of the Plan Year.
Matching contributions made on deferrals after the date the individual becomes a
participant in the SSSP will be made in accordance with the SSSP. Elections made
by such individual under this Plan as to time and form of payment of amounts
deferred for the Plan Year shall apply not only to amounts deferred under this
Plan, but also to amounts deferred for the remainder of the Plan Year under the
SSSP.
13. Effective as of April 1, 2007, Section 3.1 of the Plan is amended to read as
follows:
     3.1 Participant Accounts. Solely for recordkeeping purposes up to five
bookkeeping Accounts shall be maintained for each Participant. One Retirement
Account and two Scheduled Distribution Accounts shall be maintained for the
Participant and shall be credited with the Participant’s directed deferrals at
the time such amounts would otherwise have been paid to the Participant.
Discretionary Contributions shall be credited to the Participant’s Retirement
Account. A Company Match Account shall be maintained for the Participant and
shall be credited with Matching Contributions as of the last day of the Plan
Year for which the contribution is made. A fifth account shall be established,
if applicable, for amounts transferred from the SSSP. Accounts shall be deemed
to be credited with notional gains or losses as provided in Section 3.3 from the
date the deferral or Company Contribution is credited to the Account through the
Valuation Date.
14. Effective as of April 1, 2007, a new Section 3.5 is added to the Plan to
read as follows:
     3.5 Account Transfers between SSSP and the Plan. In the case of a
Participant who previously was eligible for the SSSP and becomes eligible to
participate in this Plan, such Participant’s account balance under the SSSP
shall be transferred to this Plan as soon as administratively practicable.
Elections made

-4-



--------------------------------------------------------------------------------



 



by the Participant under the SSSP as to time and form of payment of such
transferred amounts shall continue to apply under this Plan. The vesting
schedule applicable under the SSSP to such transferred amounts shall continue to
apply under this Plan.
In the case of a Participant who ceases to be eligible for this Plan and becomes
eligible to participate in the SSSP, such Participant’s account balance under
this Plan shall be transferred to the SSSP as soon as administratively
practicable. Elections made by the Participant under this Plan as to time and
form of payment of such transferred amounts shall continue to apply under the
SSSP. The vesting schedule applicable under this Plan to such transferred
amounts shall continue to apply under the SSSP.
15. Effective as of April 1, 2007, the second sentence of Section 4.1 of the
Plan is amended to read as follows:
The benefits from each Account shall be paid in a lump sum unless the
Participant has made a timely and valid election under the applicable provisions
of Article 2 to have the benefits from each applicable Account paid in annual
installments over a specified period of not more than 20 years.
16. Effective as of April 1, 2007, the second sentence of Section 4.5 of the
Plan is amended to read as follows:
If a Change in Control occurs (before the Participant’s Account has been fully
distributed), distribution shall be made in an amount equal to the balance of
the Participant’s Account, credited with notional earnings as provided in
Article 3 through the Valuation Date, in the form of a single sum payable on the
last day of the fifteenth month commencing after the month in which such Change
in Control occurs, unless the Participant makes a timely election under the
applicable provisions of Article 2 to delay commencement of a particular Account
by a minimum of five years and to receive the benefits at a later date in the
form of a single lump sum or over a period of up to 20 years.
17. Effective as of the date set forth below, the first sentence of Section 8.1
of the Plan is amended to read as follows:
The Company may amend or terminate the Plan at any time by action of its board
of directors, and the Company, by action of its board of directors, may delegate
its authority to amend the Plan to a committee or individuals; provided, that no
amendment or termination may reduce Participant Account balances.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Second Amendment to be
executed this 4th day of December, 2008.

             
 
  By:   /s/ Kathryn L. Sutter
 
   
 
                Title: SVP, Human Resources    

-6-